Citation Nr: 1503921	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  11-24 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for osteoarthritis of the neck, back, fingers, knees, and ankles, including as secondary to service-connected rheumatoid arthritis, right index finger, right knee, and left ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from October 1955 to March 1957.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that, in pertinent part, denied the Veteran claims.  The Veteran filed notices of disagreement in October 2009, and the RO issued a statement of the case dated in August 2011.  The Veteran filed his substantive appeal in September 2011.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for arthritis of the neck, back, fingers, knees, and ankles, as secondary to service-connected rheumatoid arthritis, is  addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The current tinnitus had its onset as a result of in jury in military service.  


	
CONCLUSION OF LAW

The criteria for an award of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

II.  Analysis.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran asserts that he has tinnitus that is a result of acoustic trauma in the service.  In this regard, the Board notes that the Veteran told his private physician that explosives went off near him and he couldn't hear for weeks.  He has also been service-connected for bilateral hearing loss, due to military noise exposure.

The Veteran has also been diagnosed as having tinnitus.  In support of his claim, the Veteran submitted the report of his private physician dated in April 2009.  In this report, his physician stated that "it is my opinion that it is as likely as not that this exposure to noise while in the service caused [the Veteran's] bilateral hearing loss and tinnitus."

The Veteran was afforded a VA examination in connection with his claim in August 2009.  The examiner indicated that the Veteran's claims file was available and reviewed in connection with the examination and report.  The examiner found noise exposure in service, including gunfire and explosives.  The Veteran was diagnosed with tinnitus.  However, the examiner noted that the Veteran reported that tinnitus started 15-20 years ago with gradual onset.  As such, the examiner found that, unlike hearing loss, tinnitus was not likely related to military noise exposure.  

After this examination, the Veteran disputed that he had told the examiner that onset of tinnitus was 15-20 years prior.  He continued to assert that tinnitus was related to military noise exposure.  

Based on the foregoing, the Board resolves doubt in the Veteran's favor and finds that service connection should be allowed for tinnitus.  The Veteran private audiologist gave a positive opinion and, as his treating physician, the Board finds that his opinion is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this regard, the Board notes that a review of the entire claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  In addition, while the VA examiner found that tinnitus was not likely related to military noise exposure, this was based in part on a report that tinnitus began 15-20 years ago, a report that the Veteran disputes.  

As the Board finds that the evidence in this case is at least in equipoise, service connection is warranted for tinnitus.  Reasonable doubt has arisen and the claim is allowed. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

With respect to the Veteran arthritis claim, the Board notes that the Veteran has claimed service connection for various joints, including neck, back, fingers, knees, and ankles, as secondary to service-connected rheumatoid arthritis, right index finger, right knee, and left ankle.  In connection with the claim, the Veteran was afforded a VA examination dated in August 2009.  However, the examiner did not provide an opinion with regard to the service connection claim.  The Veteran, submitted an April 2009 report of his private physician that indicated that the Veteran was diagnosed with polyarthritis.  However, the opinion offered was equivocal.  Specifically, the physician stated that "taking into account his previous history and current workup, the association between his current complains and past history and association to his military service cannot be determined with 100 percent certainty.  The records that I have are from 1956.  In my professional opinion it may or may not have an association with his military service."

As such, a remand for a VA examination is warranted.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for a VA examination for the purpose of determining whether the Veteran has osteoarthritis or other disability of the neck, back, fingers, knees, and ankles, that is related to military service, to include as secondary to service-connected rheumatoid arthritis, right index finger, right knee, and left ankle.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  

Based on review of the record, the examiner should offer an opinion as to the following: 

(a)  Has the Veteran had osteoarthritis or other disability of the neck, back, fingers, knees, and ankles at any time since 2008? 

(b)  If the examiner finds that the Veteran has current disability of the neck, back, fingers, knees, or ankles, did such disability have its onset during active duty, within one year of active duty, or are these conditions otherwise related to a disease or injury during Veteran's military service?  

(c)  Were such disorders caused by service-connected rheumatoid arthritis, right index finger, right knee, and left ankle?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  The examiner is also asked to comment on the April 2009 statement of his private physician referenced above.

(d)  Were the current disabilities aggravated by the service connected rheumatoid arthritis?  If so, is there medical evidence created prior to the aggravation or at any time between the aggravation and the current level of disability that shows a baseline of the claimed disabilities prior to aggravation?

In offering any opinion, the examiner must consider the Veteran's statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The examiner should provide reasons for all opinions.  

If the examiner cannot provide an opinion without resort to speculation, the examiner must explain why he or she is unable to provide the needed opinion and state whether there is additional evidence that would permit the opinion to be provided.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


